Appeal by the defendant from two judgments of the County Court, Suffolk County (Weissman, J.), both rendered December 19, 1985, convicting him of attempted assault in the first degree under indictment No. 261/85, and assault in the second degree under indictment No. 1106/85, upon his pleas of guilty, and imposing sentences.
Ordered that the judgment are affirmed.
It is well settled that "any sentence 'promise’ at the time of plea is, as a matter of law and strong public policy, conditioned upon its being lawful and appropriate in light of the subsequent presentence report or information obtained from other reliable sources” (People v Selikoff, 35 NY2d 227, 238, cert denied 419 US 1122; accord, People v Harris, 118 AD2d 583, 585, lv granted 67 NY2d 1053). Where the court determines that it cannot sentence a defendant as indicated prior to the acceptance of the plea, the proper procedure is to allow that defendant the choice of either withdrawing his plea or accepting a proper sentence (People v Grant, 99 AD2d 536). In *593the instant case, the sentencing court, upon review of the presentence report, properly afforded the defendant that option. The defendant did not indicate any desire to withdraw his pleas, which were in all respects voluntary, until after the pronouncement of the sentences. The court properly sentenced the defendant to terms in excess of that for which he had bargained and denied his application for specific performance of the plea bargains. Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.